Citation Nr: 1531492	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to March 1975, with an additional 10 days of prior service from December 1974 to January 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decisional letter from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  This issue was previously before the Board in August 2014, when it was remanded to defer adjudication while an inextricably intertwined separate claim was processed at the VA Regional Office (RO) in Nashville, Tennessee.

As discussed in more detail below, the Board finds that the Veteran has initiated an appeal on a service connection issue arising from the Nashville RO, and that appeal requires a remand by the Board at this time.  However, that service connection appeal originates from a different agency of original jurisdiction (AOJ) and is the subject of a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This Veteran's appeal seeks to establish basic eligibility for VA nonservice-connected pension benefits.  This issue on appeal was previously remanded by the Board in August 2014 because an inextricably intertwined claim of entitlement to service connection for a psychiatric disability was pending at the VA Regional Office in Nashville at that time.  In a September 2014 RO rating decision, the VA Regional Office in Nashville denied service connection for a psychiatric disorder, and the pension issue on appeal was then returned to the Board for final appellate review.  However, as explained below, the Board finds that the Veteran has now initiated an appeal of the denial of service connection for psychiatric disorder, and that appeal is not yet prepared for final appellate review by the Board.  As the psychiatric disorder service connection claim is once again pending and is still inextricably intertwined with the pension claim, final appellate review of the pension claim must again be deferred until the intertwined service connection claim is prepared for appellate review (or resolved) as well.

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

38 C.F.R. § 3.3(a) includes an explanation that a Veteran may be eligible for nonservice-connected pension benefits if he served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.

The Board preliminarily observes that documentation of record indicates that the Veteran's active duty service took place during the Vietnam Era period of war, but for less than 90 days.  Thus, there is potential significance to any suggestion that the Veteran may have been discharged from service for a service-connected disability.  The record contains a Form entitled "Record of Discharge, Release From Active Duty Or Death" showing that the Veteran's honorable discharge was noted to be due to "Unsuitability - Character and Behavior Disorder."  The recorded separation code "JMB" is also consistent with the stated reason for discharge.  The record reflects that the Veteran has not established service connection for any disability.  However, the Veteran's claim for service connection for a psychiatric disorder was denied by the RO in a September 2014 decision, and the Board finds that the Veteran has recently filed a timely notice of disagreement (NOD) to initiate an appeal of that denial.

The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case (as the psychiatric disorder service connection claim was filed in September 2013, as noted by the Nashville RO's September 2014 rating decision).

Prior to March 24, 2015, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute an NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Specifically, the June 2015 Informal Hearing Presentation by the Veteran's representative submitted in support of his appeal for VA nonservice-connected pension benefits presents an argument entirely featuring the assertion that service-connection should be established for a psychiatric disorder (including citation of law and facts pertaining to that claim).  The June 2015 statement noted: "The case [the pension claim] was remanded in order to adjudicate an inextricably intertwined previously filed claim of service connection for a psychiatric disorder.  Rating action dated September 16, 2014, denied this claim...."  The June 2015 Informal Hearing Presentation addresses the Board with a discussion of the September 2014 denial, discussion of evidence pertinent to the psychiatric service connection claim, citation of laws pertaining to the establishment of service connection, and essentially limits its argument for the sought pension entitlement to the intertwined matter of establishing service connection for psychiatric disorder.  The Veteran's representative essentially argues that the Board should grant the appeal on the pension issue because, the argument suggests, service connection should have been awarded for a psychiatric disorder that was the cause of the Veteran's discharge from service.  The Board finds that this is in effect expressing disagreement with, and asking for the Board's appellate review of, the September 2014 RO denial of service connection for a psychiatric disorder; it is accordingly considered a timely NOD initiating appellate review of that September 2014 denial.

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  The psychiatric disorder service connection claim originates from the Nashville RO, a different AOJ than the Milwaukee Pension Management Center from which the pension appeal originates; accordingly, the Board must remand the psychiatric disorder service connection claim in a separate decision.  

The outcome of the once-again-pending claim seeking service connection for a psychiatric disorder could impact on the outcome of this appeal seeking basic eligibility for VA nonservice-connected pension benefits.  Thus, the Board must find that the pension eligibility issue here on appeal is inextricably intertwined with the service connection issue currently pending issuance of an SOC by another AOJ.  Final appellate review of the pension eligibility issue must be deferred until the appropriate actions concerning the intertwined service connection issue are completed and the matter is either resolved or prepared for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Board notes that because the two intertwined appeals are in separate AOJ jurisdictions, co-ordination of actions by the two jurisdictions is essential.  The remand instructions below are directed with that in mind.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ (the Milwaukee Pension Management Center) should contact the Nashville, Tennessee VARO and notify it that the Veteran's appeal seeking service connection for a psychiatric disorder, which is currently pending issuance of an SOC (by that RO, as directed by a separate Board remand) is inextricably intertwined with an appeal seeking eligibility for nonservice-connected pension benefits.  The Nashville RO should be advised, in case it is not already aware, that the statements of the Veteran's representative in June 2015 correspondence (on the pension issue) constitute a timely NOD with a September 2014 rating decision denial of service connection for psychiatric disorder.  The AOJ should make arrangements with the Nashville RO to receive notification of the ultimate resolution of the Veteran's appeal seeking service connection for psychiatric disorder (by a grant of that benefit, or denial of the benefit upon completion of the appeal process, or by lapsed appeal).

2.  When the notification from the Nashville RO is received by the AOJ, the AOJ should review the record and readjudicate the nonservice-connected pension benefits issue on appeal in light of the ultimate determination on the service connection claim.  If the nonservice-connected pension benefits issue remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

